In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00304-CV
      ___________________________

DANIEL GREGORY MACLELLAN, Appellant

                     V.

     MARCIA MACLELLAN, Appellee



   On Appeal from the 211th District Court
          Denton County, Texas
       Trial Court No. 21-4710-211


   Before Bassel, Womack, and Walker, JJ.
   Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      This is a restricted appeal from a no-answer default judgment in a divorce case.

In a single issue, Appellant Daniel Gregory MacLellan argues that the trial court

abused its discretion by dividing the parties’ community property without any

evidence of the value of the items. Appellee Marcia MacLellan did not file a brief

refuting Daniel’s contention. 1 Because error is apparent from the face of the record,

as there is no evidence to support the trial court’s property division, we reverse the

final decree of divorce in part and remand the case for a new trial solely as to the

property division; we affirm the portion of the final decree that grants the divorce.

                             II. Procedural Background

      After Marcia, who was proceeding pro se, filed her original petition for divorce,

Daniel filed a waiver of service. Marcia then retained counsel, filed an “Affidavit for

Prove-Up of Default Divorce Without Children,” and “submitted a decree of

divorce.” Six days later, the trial court signed a final decree. No postjudgment

motions were filed. Daniel then filed a notice of restricted appeal.




      1
       We provided two extensions of time for Marcia to file her brief, extending the
deadline from December 23, 2021, to April 25, 2022. A late-brief notice was sent on
June 8, 2021, giving Marcia until June 21, 2022, to file her brief. The orders granting
the extensions, as well as the late-brief notice, were mailed to the address on file for
Marcia and were not returned as undelivered.

                                           2
                     III. Restricted Appeal Requirements Met

      In his sole issue, Daniel argues that the trial court erred by entering the final

decree of divorce “when the evidence presented was legally and factually insufficient

to support the relief granted.” Specifically, Daniel argues that “there is a complete

absence of evidence to support the division of property because there is no evidence

of the properties’ values.” We begin by setting forth the requirements of a restricted

appeal and analyzing the first three elements to determine our jurisdiction over this

appeal. After confirming we have jurisdiction, we determine that error is apparent

from the face of the record because no evidence was presented to show the values of

the property that was divided.

      To prevail in this restricted appeal, Daniel must show that (1) he timely filed a

notice of restricted appeal; (2) he was a party to the underlying suit; (3) he did not

participate in the hearing that resulted in the complained-of judgment and did not

timely file either a postjudgment motion, request for findings of fact and conclusions

of law, or a notice of appeal within the time permitted by Rule 26.1(a); and (4) error is

apparent from the face of the record. See Tex. R. App. P. 26.1(c), 30; Alexander v.

Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); In re S.W., 614 S.W.3d 311, 313

(Tex. App.—Fort Worth 2020, no pet.). The first three requirements are necessary to

invoke our restricted-appeal jurisdiction, but the fourth is not. Ex parte E.H., 602

S.W.3d 486, 496 (Tex. 2020).



                                           3
       A.     Analysis of the First Three Requirements

       Here, as to the first requirement, the record reflects that Daniel timely filed his

notice of restricted appeal within the six-month deadline set by Texas Rule of

Appellate Procedure 26.1(c). See Tex. R. App. P. 26.1(c), 30. With regard to the

second requirement, Marcia’s petition listed Daniel as the respondent, so he was

necessarily a party to the underlying suit. As to the third requirement, the final decree

shows that Daniel “waived issuance and service of citation by waiver duly filed and

did not otherwise appear,”2 and the record reflects that Daniel did not timely file a

postjudgment motion, a request for findings of fact and conclusions of law, or a

notice of appeal within the time permitted by Rule 26.1(a). Accordingly, Daniel has

met the three requirements necessary to invoke our restricted-appeal jurisdiction.

       B.     Analysis of the Fourth Requirement

       Daniel argues that he met the fourth requirement because the record

demonstrates that no evidence was presented to support the allegations in the

petition. 3 In evaluating this argument, we first set forth the standard for reviewing a


       The Texas Supreme Court, under the former writ-of-error procedure, held that
       2

signing an agreement incident to divorce and a waiver of citation “were not sufficient
acts of participation to preclude [the appellant] from obtaining writ[-]of[-]error
review.” Stubbs v. Stubbs, 685 S.W.2d 643, 645 (Tex. 1985). Thus, merely signing a
waiver of citation is not a sufficient act of participation to preclude a restricted appeal.
       3
        Although Daniel makes this broad assertion, the crux of his argument appears
to take aim at the property division, not the granting of the divorce, because he
concludes his argument by stating that “[c]onsequently, the trial court abused its
discretion in the division of property.” Moreover, Marcia’s affidavit proved up the

                                             4
property division and then conduct a review under that standard to see if there is

error on the face of the record before concluding that there is.

       The trial court has broad discretion in making a “just and right” division;

absent a clear abuse of discretion, we will not disturb the trial court’s division. Jacobs v.

Jacobs, 687 S.W.2d 731, 733 (Tex. 1985); Hamilton v. Hamilton, No. 02-19-00211-CV,

2020 WL 6498528, at *6 (Tex. App.—Fort Worth Nov. 5, 2020, no pet.) (mem. op.).

A trial court abuses its discretion if it acts arbitrarily or unreasonably or does not

analyze or apply the law properly. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). Whether

the evidence supporting such rulings is legally and factually sufficient is relevant in

deciding whether the trial court abused its discretion. In re T.D.C., 91 S.W.3d 865, 872

(Tex. App.—Fort Worth 2002, pet. denied) (op. on reh’g). To determine whether the

trial court abused its discretion because the evidence is insufficient to support its

decision, we consider whether the trial court (1) had sufficient evidence upon which

to exercise its discretion and (2) erred in its exercise of that discretion. Logsdon v.

Logsdon, No. 02-14-00045-CV, 2015 WL 7690034, at *3 (Tex. App.—Fort Worth

Nov. 25, 2015, no pet.) (mem. op.) (citing Neyland v. Raymond, 324 S.W.3d 646, 649

(Tex. App.—Fort Worth 2010, no pet.)).




grounds for the divorce by stating that the “marriage ha[d] become insupportable
because of a discord or conflict of personalities that destroy[ed] the legitimate ends of
the marriage relationship.” We therefore uphold the portion of the decree ordering
the parties divorced.

                                             5
      In a restricted appeal, we may consider only the evidence that was included in

the appellate record and that was before the trial court at the time the judgment was

rendered. McCoy v. McCoy, No. 02-17-00275-CV, 2018 WL 5993547, at *2 (Tex.

App.—Fort Worth Nov. 15, 2018, no pet.) (mem. op.) (citing Norman Commc’ns v. Tex.

Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997)).

      In order to prove up a property division in a no-answer default divorce,

      “the petition may not be taken as confessed if the respondent does not
      file an answer.” Tex. Fam. Code Ann. § 6.701. Thus, if the respondent
      in a divorce case fails to answer or appear, the petitioner must present
      evidence to support the material allegations in the petition. Heap-Welch[
      v. Welch, No. 05-19-01260-CV], 2020 WL 6304992, at *2 [(Tex. App.—
      Dallas Oct. 28, 2020, no pet.) (mem. op.)]; Watson v. Watson, 286 S.W.3d
      519, 523 (Tex. App.—Fort Worth 2009, no pet.) (“Technically, there can
      be no default judgment in a divorce action.”). Accordingly, a default
      divorce judgment is subject to evidentiary attack on appeal. Heap-Welch,
      2020 WL 6304992, at *2.

               Evidence is legally insufficient to support a decree’s property
      division when no evidence of the divided property’s value is adduced.
      [See, e.]g., id.; Watson, 286 S.W.3d at 524–25; Wilson v. Wilson, 132 S.W.3d
      533, 537–38 (Tex. App.—Houston [1st Dist.] 2004, pet. denied); O’Neal
      v. O’Neal, 69 S.W.3d 347, 348–50 (Tex. App.—Eastland 2002, no pet.).

B.K. v. T.K., No. 02-19-00472-CV, 2021 WL 2149621, at *2–3 (Tex. App.—Fort

Worth May 27, 2021, no pet.) (mem. op.).

      Here, the appellate record consists solely of a clerk’s record and a first

supplemental clerk’s record. The record contains Marcia’s affidavit, but her affidavit

does not set forth any property or any property values:




                                           6
      My name is Marcia MacLellan. I am above the age of eighteen years,
      and I am fully competent to make this affidavit. The facts stated in this
      affidavit are within my personal knowledge and are true and correct.

             I am presently married to Daniel Gregory MacLellan.

             Before the filing of this suit, I was a domiciliary of Texas for the
      preceding six-month period and a resident of Denton County, Texas[,]
      for the preceding ninety-day period.

            We were married on January 18, 2014, and we ceased to live
      together as spouses on or about April 5, 2021.

             Our marriage has become insupportable because of a discord or
      conflict of personalities that destroys the legitimate ends of the marriage
      relationship.

             There is no reasonable expectation of reconciliation.

             There are no children born during this marriage.

             There are no children adopted during this marriage.

             There is no child expected at this time.

            There has been no family violence or abuse within two years
      before or during this suit.

             There is no bankruptcy proceeding affecting this suit.

             I have submitted a decree of divorce, which I have signed.

      The divorce decree dedicates four and a half pages to dividing the parties’

property and debts. The record, however, does not reflect that the trial court was

apprised of any information regarding the value of the property or debts and, as a

result, does not establish that the division was fair and equitable. Accordingly, the

trial court had insufficient evidence to divide the property equitably and thus abused

                                           7
its discretion in its division of the parties’ marital estate. See B.K., 2021 WL 2149621,

at *3; Heap-Welch, 2020 WL 6304992, at *2.

       With respect to the trial court’s division of the marital estate, we hold that

Daniel has shown that error exists on the face of the record. We therefore sustain

Daniel’s sole issue.

                                   IV. Conclusion

       Having determined that the record contains evidence to support the portion of

the decree that grants the divorce but having determined that Daniel has shown error

in the decree’s property division on the face of the record, we affirm the portion of

the divorce decree that grants the divorce, but we reverse the remainder of the decree

and remand the case for a new trial regarding property division.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: December 22, 2022




                                           8